941 A.2d 1256 (2008)
Edward M. MAZUR; Jeffrey W. Bull; and An Unincorporated Association Citizens Against Tax Incremental Financing, Petitioners,
v.
TRINITY AREA SCHOOL DISTRICT; Trinity School Board; and Emily Minor; Jerry Chambers; Charles McCreary; Stephanie Komorowski; Kathy Penkowski; Dennis McWreath, Respondents.
Edward M. Mazur; Jeffrey W. Bull; and An Unincorporated Association, Citizens Against Tax Incremental Financing, Petitioners,
v.
Washington County; Washington County Board of Commissioners; Commissioner Bracken Burns and Commissioner Larry Maggi, Respondents.
Edward M. Mazur; Jeffrey W. Bull; and An Unincorporated Association, Citizens Against Tax Incremental Financing, Petitioners,
v.
South Strabane Township; South Strabane Township Board of Supervisors; Anthony Zelenka, Charles Kosey and Billy Bell, as Supervisors, Respondents.
Nos. 298-299 WAL 2007, 300-301 WAL 2007, 302-303 WAL 2007.
Supreme Court of Pennsylvania.
January 2, 2008.


*1257 ORDER

PER CURIAM.
AND NOW, this 2nd day of January, 2008, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by petitioner, are:
(1) Whether the Court has jurisdiction to review municipal decisions approving a TIF District supported by public funds?
(2) Whether Plaintiffs' allegations that the defendants made findings of blight in bad faith, are sufficient to withstand a demurrer?